           Case 1:20-cv-00972-AWI-SKO Document 6 Filed 10/05/20 Page 1 of 2


 1

 2

 3                       UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6                                                      Case No. 1:20-cv-00972-AWI-SKO
     ANDREW GAYLORD,
 7                                                      ORDER TO SHOW CAUSE WHY THE
                       Plaintiff,                       ACTION SHOULD NOT BE DISMISSED
 8                                                      FOR PLAINTIFF’S FAILURE TO
                                                        COMPLY WITH THE COURT'S
 9          v.                                          ORDER AND FOR FAILURE TO
                                                        PROSECUTE
10
     THE CLAY HOUSE, et al.,
                                                        (Doc. 5)
11                     Defendants.
                                                        TWENTY-ONE (21) DAY DEADLINE
12

13

14         On July 14, 2020, Plaintiff Andrew Gaylord, proceeding pro se, filed a civil complaint

15 against Defendants The Clay House and Kevin La Puerta. (Doc. 1.) Plaintiff purports to allege

16 claims under (1) 42 U.S.C. § 1983 for violation of his Fifth and Fourteenth Amendment rights and

17 (2) California Penal Code § 422.6(a). (Id. at 6.) Plaintiff seeks compensatory damages in the

18 amount of $100,000 and punitive damages in the amount of $100,000. (Id. at 7.) Plaintiff also filed

19 an application to proceed in forma pauperis, which was granted on July 17, 2020. (Docs. 2, 3.)

20         On August 27, 2020, the undersigned issued a screening order finding that Plaintiff failed to

21 state any cognizable claims and granted Plaintiff twenty-one days leave to file an amended

22 complaint curing the pleading deficiencies identified in the order. (Doc. 5.) Although more than

23 the allowed time has passed, Plaintiff has failed to file an amended complaint or otherwise respond

24 to the Court’s screening order.

25         The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of

26 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court
27 of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District

28 courts have inherent power to control their dockets,” and in exercising that power, a court may
              Case 1:20-cv-00972-AWI-SKO Document 6 Filed 10/05/20 Page 2 of 2


 1 impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los Angeles,

 2 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s

 3 failure to prosecute an action or failure to obey a court order, or failure to comply with local rules.

 4 See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

 5 with an order requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130

 6 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d

 7 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 8            Accordingly, Plaintiff is ORDERED to show cause, within twenty-one (21) days of the

 9 date of service of this Order, why a recommendation should not issue for this action to be

10 dismissed for Plaintiff’s failure comply with the Court’s screening order, by not filing an

11 amended complaint within the specified period of time and for failure to prosecute his case.

12 Alternatively, within that same time period, Plaintiff may file an amended complaint or a notice of

13 voluntary dismissal. The Court further CAUTIONS Plaintiff that, if he fails to take action within
   twenty-one (21) days of the date of service of this order, the Court will recommend to the presiding
14
   district court judge that this action be dismissed, in its entirety.
15
            The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed
16
   on the docket for this matter.
17

18
     IT IS SO ORDERED.
19

20
     Dated:     October 2, 2020                                  /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                      2
